In this action for separation, the defendant was arrested in pursuance of an order of arrest which had been granted on the ground that he was a nonresident. Therafter, upon the making of a cash deposit in lieu of bail, he was released. Subsequently he surrendered himself to the sheriff, and an application was *944made for repayment of the deposit. The order from which plaintiff appeals granted the application. Order affirmed, without costs. No opinion. Johnston, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur. [See post, p. 951.]